OFFICE OF THE ATTORNEY    GENERAL OF TEXAS
.-                             AUSTIN

     =zzt=z




                3 yur lattt= 0
       tbt on hu&ust 29, 1938
       J&iOiljlos.striot%wt
       & 0. ;;loIlola,
                     0032osin
                                              ooz?Qosia~the Qortner-
                                              jUd@mit  aZoinst the
                                             o;mty Tro~sur~r,County
                                             olleoter0: 51~13
                                              cstnbliehin~hllindabt-
                                             t, to bo paiG out 0r 15;=
                                       ed in 6016 Oounty after ruly 1,
                                       ax Assessor and Colleotcr &Ad




        bruit bns18, end oonoolledall "ta ro;raluatlonoontraote*
        ~E;R   the County end Fmese *Ad ?:iako2cand Fri:chardad
             .
                                                                             .
                                                                   519   -



Eon*   C&O* !!.Sheppard,Pare 2


          You also stated that unJ.erthe provisionsof Arti-
ole 7336r. Vernonb3 AnAotated31~11 Statutea, Rarrls Ocunty
osused a Gellnquenttax reoord to be mace at the oost therein
suthorIZ0d this being prior to the enaotmentoi the hereln-
sft,erCWAtiOAOd SOAate Sill RO. 6
          Helther of these oblI&atloAshaving been dlsoharged,
you requestedour opinion in substenoras to whether any part
of sun8 should ba deduotadfrom the sums grantadto the Harris
Oounty Flood ControlDletrlotby Senate El11 No. 6, 46th Legls-
lature,or whether suoh sums should be psid entirelyout of
the State'shalf of the ad valorem taxes oolleotedin liar&3
COurhY9 On June 14, 1940, you renewed your request for t5is
opiniOA. Our delay has b0eA Oooasioned by the pendenoy IA the
SupremeCourt or the mandamusease Involvingthe ooAstItutlon-
silty or the Aot. The statutehaving been held valid we ehall
noa attempt to answer your questlon.

         SeOtiOA'lof said Senate Bill No. 6   reads   in part as
io11av;st
             1or a period of ten (10) years, oomaenoingnith
       Septemberlat.,r0iiorpuig the adoptionot tale Aot
       there is hereby donatedend granted by the State of
       Texas to the IIorrlsCounty Flood ControlDlstriot of
       Xarris County,Texss, 6s oreatedby Oha ter 360, House
       Bill Ko. 1191, Xota of the Regular SeasPOA OS the
       Forty-fifthLegislature,1937, one-halfor all the
       State ad oaloremtaxes oolleotedIn Harris Count for
       generalrevenue ourpose apoa t?se ropsrty there% and
       from persons,whioh taxes, when ooh eoted shall be
       used by the said Earrls Oounty Flood Oontrol Dlstriot
       ror the purpose8or preventingthe oontlaued    pub110
       oolmlty  onuaed by greet flooda,aAd to oonstruot lm-
       provemantsto control flood watero in the said County
       ror the proteotlonor life, property,soil, forests,
       pub110 hlghways,and the Houston Ship ahannel, lying
       within~thesaid Count , and to oarry out the powers
       &en herein and In cIi  apter 360, Aots of the Regular
       sssslonor the Forty-fifthLegislature,1937, orsating
       the said DIetrIot.
            *At the end of eaoh month, the Assessor and
       Colleotoror Taxes of Harris Ccunty shall make an
       itemizedreport under oath‘to the Oomptrollerof Pub-
       110 AOOOuAtsof the State of Texas, ok forms to be
       rurnlehedby said Oomptroller,showingthe amount
       of all State ad ralorem taxea oolleotsdby him for
       generalrevenue purposesupon propertysnd from persons
       within the Oounty of Harris; and he shall aooompany
Eooe c00. n. ahe9pard.Paco 3


    the same with aa itsmixed atntement 8h0wiAUfull
    d;SQOSal0r all auoh tares 00iie0t06. The said
    AssessorCA6 oollrotor.  of T&XOS shall forwcrdhis
    report to the Co!aptroller, and #hell make s uka
    report to tha County Anditor, end he shall pay
    mer to the CountyTrOeSIWerof Barr18 Oounty,
    Texas, upon the apprOVc1 by the Oounty kUdltOC
    end Cdsalonerag     Court of Barr18 County of hla
    mnthly report,one-halfof all mane a oolleotrd
    by him as state ad valoremtaxes a= fng acid mont+,
    lass auoh amountsas are cllowedby law for asseas+
     ing   and oolleotlng   same.*

         From a reading of the judgment, c 00 y of whloh you
bcvehanded to US, it ia thoughtthat thenllabPllty therein
lstebllahedarose out of part performcnoeoi c oontraot made
b 9~rauanoe of Art1010726&i, Vernoa~r AnnotatedCivil Stc-
tutea,the first two aeotloasor whloh read a8 follows:
            '580~ 1, It Is hereby deolaredthe P0Xl0y or
     the State t0 adjust 66lIuqUeattaxes, oorreoterrors,
    to elinlnateoonrllotala aurve s of land, and to
    oolleotthe delIn@aent,oooupct fon, franohlaeand
    Ed VcloremTcXe.8,in order  to olecr this State of
    auoh taxes errorsend oonillots   at the earliest
    ~date poaal&e cnd to provldaa system for aaaeaaor6,
    in order  to aiimlnctethe numerouserror8 that now
    appearon the tax rolls ecoh raourrlngyear.
          *sso. 3. coot of oolleotlngaaiD uent taxes
     shallnot exoeed the smount 0r the penaety md in-
     tereat,or ca amount equal to auoh'penclty.and   la-
     te-restof all delinquenttaxes oolleoted.   my oounty
     desiringto Installa tax or plat.system end blear.
     th? ocunty of errors, oonfllotaend unkmwn owners,
     may do so by paying not to sxoeed lS$ of the delin-
     quent taxes oolleoted,whloh payment shall oover
     the oost of reoorda and InstallIngacme.'
          'Inthe first 91~06,we dlreot attentionto the ra0t
thatunder the expressternn of tie Aot the Asaeaaor-Colleotor
1s mqulred to deduot iron the amas deliveredto the County
treasurer*auOh amountsas cre allowedby lcw ror aaeessln
                       It ls~lnalrted by the
                     OAtrol Dlatrlotthat only the *oommiaalo~a~
for caaeaslngand 0olleOtlngtaxes cre meant to be in0iuded in
                            CbOY8, Mid that the gZcSLtOf Se&&e
the hIIt quoted II!k!iOdict8ly
SillMO. 6 should aufrerno deduotIon:oncooountor either OS
      gono cm* z. Shepprrd,Page 4


      the Items I(! question. Suob mightbe true if the Aot oovered
      only thOS6 tares for the aas6aamentan4 oolleotIonof whloh
i.
r;’   no cmountswere allowed by law other than auoh oomIaslons.
      gut delinquenttaxes are also Inoludsdin the grant, an4 ad-
      d;tjonclamounts cre acllowedby law* for oolleotingdelln-
.i    quent taxes.
:
                As  we understandthe prlnoiples  aMounOed by the
      SupremeCourt fn Cofmaiaalonera ( Oourt  ma Wcllaoe  15 s, W.
      (&I) 535, and Cherokee Oounty Pa. Odom, 15 S. v. (24) 538, the
      oODStitntionality  or Art1016 7264a, Vernon*8mnotnted 01~11
      statutes,  could hcrdly be austclnedsxoept as co. authorization
      ?or the use 0r 6 port or unoolleotedtaxes for defraying the
      6xpenae0r oolleotIon. We oonatrueArt1010 7264a,es ill es
      Artiole87335 and 73356, Veraon~a Annotated Olvll Statutes,
      ca being aids for the oolleotlonof tcxea, and the sums there-
      in cuthorIze6to be emended would be sums allowedby law ror
      oolleotlngtaxes*
                Furt!iierZaOr8, that Freeae tc Rlohols, prItohar4 &
      Abbotthe4 parformedoertain servloes         for the State and SarrIa
      Oountyhad been eatablIahe4by jud&ment,final berore the
      pcasageof Senate Bill no. 6. After the entry or that Judg-
      nent 193 of the 69llnqueM taxes oolleoted        by the Tax Oolleotor
      of Harris County belongedto Freese & l?lohola,       Prltohcrd&
      Abbott,until the obligation       of $87,500.00  should be dlaoharged.
      It was OOlleot86 for them, not forkgeneralrevenue purposes of
      the State. Xhen still unoolleoted        auoh 15$ ha4 been used for
      asfrayIngoertainexpensesor oolleotingunooll8otedtaxes.
                Tho grant to the Harris Oounty Flood ControlDla-
      trlotmust bear a proportlonctepa&o? the burden of the Juag-
      meat In Cause Ho. 250,605.
                                                      .
               Seotion2 o? Artiole 73361,Vernon~aAnnotatedCivil
      Statutes,reads aa followet
                “sec. 2.  Any County hcving as many es two
           yecra~ taxea’delinquent whloh have not been ln-
           oluaed iA the 4elIn uent tax reoord,the Oolleotor
           or taxes shall rlth4A two pears ?roa the effeotlve
           date of this Aot, oSua6 to be compiled a delin-
           quent tax reoord of all delinquenttaxes not barred
           by this Aoti the delinquentreoor4 shall be excm-
           Ined by the CommIaalonera~Court and the Comptroller
           or roverningbody, oorreotlonamay be orderedmc46,
           and when found oorreot an4 approvedby them, ay-
           ment ror the oompilatlonthereof shall be cuttor-
           laed at aotual oost to the Tax Colleotor,propor-
           tionatelyfrom eeoh the State and County tcxes, or
    ~unloIpc1taxes, rim oolleotrd rrall suoh re-           -
    oofi suoh ost in no oaaa to sxoeed a sum equal
    to iire WP   oents por itantor wr1ttsa line of
    the original 00 y or suoh reoord and In ~0 rteat
    shall   any oompl E lnr; oost be ohsrged to the tax-
    pa w l
            The dslirrquanttax moor6 whaa a proved,
    8hal.lb-9prism faolo erldeaoe of the de1Pnquenoy
    shown thereon, and when there shall be as meny
    as two years of delinquaaoyasounulatedwhlob are
                             a reoonpllatlon,or a

                      reoords of taxes delinquentdue
                     whloh they oollaot from tax rolls
    other than the State and oountp rolls, and when
    a proved b the coveming body of the artloular
    d!strlot,{ha 008% oi same shall be alPowed In
    the manner herein pro~lded.~
            Manifestlythe above artlolawas maoted to aid b
t,beaolleotionot delinquent taxes, end the ex endlture thsra-
j,sauthoriz6d   1~ One allowed by law ior the ooP1eotIon of suoh
taxes*
          If the Legislature,in paSUing Senate Dill ]Os.6
                       a proportionatepart of the oom&ss~ons
                      eotlng taxes should ba deduoted from
                      the iiarrlsCounty Flood ControlDl8trlot
lt oould have said a8 muoh in plain aad uamI8takeablelane-
tugs* Instaad,broader languagewas used and errsot must ba

         The mms dellvared  the Distrlotmust have oharged
againstthem a pro rata part or this expense also.
                                     Yours very truly